PER CURIAM.
The germane facts to this case are recited in Pickles v. McArthur, Fla.App.1970, 240 So.2d 862, filed November 10, 1970, released this date. The appellant, plaintiff below, alleged that two individuals, while acting within the scope of their employment as Deputy Sheriffs for Dade County, appellee herein, committed certain torts upon his person. The trial court concluded that no genuine issue of material fact remained, and that the evidence conclusively showed that the individual Deputy Sheriffs were not, at the time of the incident, acting within the scope of their employment. He therefore entered a final summary judgment in favor of the county holding that it could not be liable for any acts committed by the two individuals.
We have reviewed the record and find that the judge correctly assessed the evidence in his determination as to the county’s liability.
Therefore, the final summary judgment being appealed is hereby affirmed.
Affirmed.